      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 1 of 30




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                        No. CV-12-00450-PHX-DGC
 9   Mimi Triant and Stavros Triant,
                                                        ORDER
10                         Plaintiffs,
11   v.
12   American Medical Systems Inc.,
13                         Defendant.
14
15
16          This case was originally filed on March 2, 2012, and was transferred by the Judicial
17   Panel on Multidistrict Litigation (“JPML”) to Judge Joseph Goodwin in the Southern
18   District of West Virginia on April 11, 2012, for inclusion in a large multidistrict litigation
19   (“MDL”) proceeding. Docs. 1, 8 (MDL No. 2325). On April 1, 2020, Judge Goodwin
20   advised the JPML that consolidated pretrial proceedings had been completed and that
21   remand to this District, as provided in 28 U.S.C. § 1407(a), was appropriate. Doc. 34. The
22   JPML remanded the case to the undersigned judge with the motions addressed in this order
23   already pending.
24          Plaintiffs Mimi and Stavros Triant allege that Ms. Triant was injured by three of
25   Defendant American Medical Systems, Inc.’s (“AMS”) medical devices which were
26   implanted to treat her pelvic organ prolapse (“POP”) and stress urinary incontinence
27
28
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 2 of 30




 1   (“SUI”). Docs. 1 at 2, ¶¶ 5-7; 41 at 2.1 AMS moves for partial summary judgment on
 2   Plaintiffs’ manufacturing defect, breach of warranty, and punitive damages claims.
 3   Doc. 12. The parties have also filed four Daubert motions. Docs. 13, 15, 17, 19. The
 4   motions are fully briefed, and no party requests oral argument. For reasons stated below,
 5   the Court will grant the motions in part and deny them in part.
 6   I.     Background.
 7          The following facts are undisputed unless otherwise noted. On March 3, 2010, Ms.
 8   Triant underwent a procedure at Banner Good Samaritan Medical Center to treat her SUI
 9   and POP. Doc. 1 at 2, ¶¶ 6-7. Dr. Scott Crawford implanted three pelvic mesh products
10   manufactured, marketed, and sold by AMS: Elevate Anterior & Apical Prolapse Repair
11   System and Mesh, Elevate Apical & Posterior Prolapse Repair System and Mesh, and
12   MiniArc Sling (the “Devices”). Id.; Doc. 41 at 2. Ms. Triant suffered complications and
13   underwent three additional surgeries to remove portions of the Devices on July 2, 2010, by
14   Dr. Crawford at Phoenix Surgicenter; on December 29, 2011, by Dr. Jeffrey Cornella at
15   the Mayo Clinic; and on March 21, 2012, by Dr. Felicia Lane at the UC Irvine Women’s
16   Health Care Center. Doc. 11-1 at 46.
17          The Devices has been cleared through the Food and Drug Administration’s (“FDA”)
18   510(k) clearance process, and AMS voluntarily ceased their manufacture and sale when it
19   ended operation of its women’s health business. Docs. 12 at 2, ¶ 5; 41 at 2.2 Plaintiff
20   alleges that the Devices were defective and have caused her chronic and severe pelvic pain,
21   urinary problems, bowel dysfunction, nerve damage, infections, bleeding, and painful
22
23
            1
               Citations to documents filed in the Court’s docket are denoted “Doc.,” and pin
24   cites are to page numbers placed at the top of each page by the Court’s electronic system.
25          2
              The FDA applies different levels of scrutiny to medical devices before approving
     or clearing them for market. See In re Bard IVC Filters Prods. Liab. Litig., No. MDL 15-
26   02641-PHX DGC, 2017 WL 5625547, at *2 (D. Ariz. Nov. 22, 2017). A 510(k) review is
     a premarket submission process made to FDA to demonstrate that the device is
27   substantially equivalent to a legally marketed predicate device already on the market. 21
     U.S.C. § 360c(f)(1)(A)). A 510(k) review is less rigorous than the FDA’s “premarket
28   approval” process. See 21 U.S.C. § 360e(a).

                                                -2-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 3 of 30




 1   intercourse. Docs. 1 at 3, ¶ 14; 41 at 2. AMS denies that the Devices are defective and
 2   that they caused Ms. Triant’s injuries. Doc. 41 at 3; see also Doc. 292 (MDL No. 2325).
 3   II.    Daubert Motions.
 4          The parties have filed four Daubert motions. Under Rule 702, an expert may offer
 5   opinions based on “scientific, technical, or other specialized knowledge” if they “will assist
 6   the trier of fact to understand the evidence,” provided the opinions rest on “sufficient facts
 7   or data” and “reliable principles and methods,” and “the witness has reliably applied the
 8   principles and methods to the facts of the case.” Fed. R. Evid. 702(a)-(d). The proponent
 9   of expert testimony has the ultimate burden of showing by a preponderance of the evidence
10   that the requirements of Rule 702 have been satisfied. See Cooper v. Brown, 510 F.3d 870,
11   942 (9th Cir. 2007); Fed. R. Evid. 104(a).3 The trial court acts as a gatekeeper to assure
12   that the testimony “both rests on a reliable foundation and is relevant to the task at hand.”
13   Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).
14          A.     Dr. Saad Juma.
15          Dr. Saad Juma, a board-certified urogynecologist, produced a case-specific expert
16   report for AMS that opines on the safety and efficacy of polypropylene mesh, the causes
17   of Ms. Triant’s injuries, and her prognosis. Docs. 22 at 1; 13-1. Plaintiffs argue that Dr.
18   Juma improperly opines on (1) general causation, (2) the safety and efficacy of the Devices
19   based on his own clinical practice, (3) the adequacy of AMS’s product warnings and
20   instructions for use, (4) the cause of Ms. Triant’s injuries, and (5) the oxidative degradation
21   of polypropylene, and provides opinions not adequately contained in his report. Doc. 14.
22                 1.     General Causation.
23          Plaintiffs contend that because AMS failed to designate Dr. Juma as a general
24   causation expert, he is precluded from providing general opinions in his Rule 26 report.
25   Id. at 4. Plaintiffs challenge the following opinions:
26
            3
             Because the Daubert motions were filed in the MDL, they cite the federal law of
27   the Fourth Circuit. See In re Gen. Am. Life Ins. Co. Sales Practices Litig., 391 F.3d 907,
     911 (8th Cir. 2004). Now that the case has been returned to its original jurisdiction,
28   however, the Court will apply Ninth Circuit law, as it would have originally.

                                                  -3-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 4 of 30




 1          •      “in my experience, there are actually fewer adverse events associated
 2                 with the use of these products[.]” Doc. 13-1 at 9;

 3          •      “[t]he safety of polypropylene in the body is beyond reproach . . .
                   These basic facts are proof that oxidative degradation is not clinically
 4
                   relevant when polypropylene is used in humans for indicated surgical
 5                 procedures.” Id. at 8-9;
 6          •      “[t]he Elevate is a safe and useful device . . . [with] appropriately
 7                 designed mesh . . . whose benefits far outweigh their risks,” and “[t]he
                   MiniArc sling was a highly effective treatment for SUI and its benefits
 8                 outweigh its risks.” Id. at 8, 24;
 9
            •      “the IFUs provide adequate warnings of associated risks . . . [and]
10                 present[] an excellent narrative of the risks and potential
                   complications known about the device and provides an adequate
11                 warning of associated risks.” Id.
12
            Plaintiffs argue that Dr. Juma cannot give these general opinions because the MDL
13
     court distinguished between general and specific causation experts and AMS did not
14
     designate Dr. Juma as a general causation expert. The basis for this argument is not entirely
15
16   clear. In their motion, Plaintiffs cite MDL Pretrial Order 251 (Doc. 14 at 4), but in their

17   reply they cite MDL Pretrial Order 274 (Docs. 27 at 1). AMS addresses MDL Pretrial
     Order 274. Doc. 22 at 2.
18
            MDL Pretrial Order 274, which has been placed in the docket in this case (Doc. 10),
19
     does mention general and specific causation experts, but it does not state that a single expert
20
21   is limited to one or the other. To the contrary, it recognizes that a single expert may state
     general and specific causation opinions. Id. at 6. The order does say that parties are limited
22
     to five experts per case (id. at 4), but Plaintiffs do not contend that AMS has violated this
23
     limitation. The Court cannot conclude that AMS violated a pretrial order in the MDL and
24
     that Dr. Juma’s general causation opinions are inadmissible on this basis.4
25
26
            4
              Nor is the Court persuaded by AMS’s argument that Plaintiffs’ objection is
27   untimely because it was filed 15 days after the local-rule deadline for raising discovery
     issues in the Southern District of West Virginia. See Doc. 22 at 3. A Daubert motion is
28   not clearly a discovery issue. The Court also notes, however, that its practice is to allow

                                                  -4-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 5 of 30




 1          Plaintiffs also argue that Dr. Juma’s entire report should be excluded under Daubert
 2   because it lacks reliable scientific support. Doc. 14 at 5. Without specifically addressing
 3   any of the more than 40 articles cited by Dr. Juma (Doc. 13-1 at 66-69), Plaintiffs contend
 4   that there “is only one single item on his reliance list total that even specifically discusses
 5   prolapse mesh at all and there is merely a press release that doesn’t specifically mention
 6   Elevate or any data on Elevate” (Doc. 14 at 5). But Dr. Juma’s report refers to a number
 7   of peer-reviewed articles on mesh degradation and the safety of polypropylene, including
 8   articles published in the Journal of Urology, the International Urogynecology Journal, and
 9   the American Journal of Obstetrics and Gynecology. See Doc. 13-1 at 67, 69. AMS notes
10   this fact in its response (Doc. 22 at 4) and Plaintiffs say nothing in reply.
11          Plaintiffs further assert that Dr. Juma’s opinions should be excluded because,
12   “[f]rom reading his report, it doesn’t even appear Dr. Juma used both the Elevate devices
13   at issue in this case in his practice.” Doc. 14 at 5. AMS responds that “Dr. Juma has ample
14   experience both implanting and explanting transvaginal mesh devices, including MiniArc
15   and Elevate” (Doc. 22 at 4-5), and Plaintiffs do not address this issue in their reply. Dr.
16   Juma specifically states that he is familiar with both the benefits and the risks of the
17   MiniArc and Elevate products (Doc. 13-1 at 7-8), and his report establishes that he has
18   substantial experience in female pelvic medicine and reconstructive surgery, and how the
19   Devices work in practice.
20          The Court finds that Dr. Juma is qualified to render opinions in this case. He is a
21   board-certified urologist with clinical and research interests in female pelvic medicine and
22   pelvic reconstructive surgery, including minimally invasive treatment for urinary
23   incontinence. Doc. 13-1 at 3. Dr. Juma founded the Incontinence Research Institute in
24   Encinitas, California, and has served as its director since 2002. Id. The Institute “advances
25   health care for women through research in diseases including urinary incontinence and
26   pelvic organ prolapse” – the conditions from which Ms. Triant suffered. Id. Dr. Juma is
27   only one expert per issue per side at trial. If the parties disagree and intend on presenting
     more than one expert per issue, they should raise this matter with the Court at the final
28   pretrial conference.

                                                  -5-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 6 of 30




 1   also a member of several urological associations, has served as an expert reviewer for a
 2   number of urological journals, and serves on the American Urological Association
 3   Guidelines Update Panel for the “surgical Management of Female Stress Urinary
 4   Incontinence.” Id.
 5          Dr. Juma provides six pages of treatment options for SUI and POP – including
 6   descriptions of the MiniArc and Elevate devices – with explanations of the procedures and
 7   their risks based on his experience. Doc. 13-1 at 4-9. Plaintiffs present no evidence that
 8   he is unqualified to opine on the efficacy of the Devices in treating SUI and POP – areas
 9   in which he clearly is an expert. See Fed. R. Evid. 702.5
10                 2.     Safety and Efficacy.
11          Plaintiffs argue that Dr. Juma should not be permitted to opine on the basis of his
12   personal clinical experience related to the safety and efficacy of the Devices because they
13   have no way of testing such an opinion. Doc. 14 at 6. Plaintiffs note, correctly, that Dr.
14   Juma does not include in his report any information about his personal safety or efficacy
15   rates. Id.
16          In response, AMS asserts that the MDL court has repeatedly held that experts are
17   entitled to opine on the basis of their clinical experience, and that Dr. Juma’s opinions are
18   not based solely on his clinical experience. Doc. 22 at 5. The Court agrees with the second
19   half of AMS’s argument – Dr. Juma’s opinions are not based solely on his clinical
20   experience. He relies on his “education, training and experience as a medical researcher,
21   educator, physician, and surgeon, as well as [his] ongoing review of medical literature and
22   participation on medical expert panels and committees . . . and other sources of medical
23   and scientific information obtained throughout the course of [his] career.” Doc. 13-1 at 3.
24   Dr. Juma’s report provides general opinions on the safety of the Devices:
25
26
27          5
              Plaintiffs assert that “several of Dr. Juma’s opinions do not relate to any case-
     specific issue and address conditions and complications that are not reflected in [Ms.
28   Triant’s] records,” but they never identify those opinions. Doc. 14 at 5.

                                                 -6-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 7 of 30




 1          The Monarc and Miniarc products were FDA-cleared, appropriately-designed
 2          [mid-urethral slings (“MUS”)] indicated for the treatment of SUI. MUS
            techniques in which polypropylene mesh is used are the most commonly-used
 3          techniques for the surgical management of stress incontinence and continue
            to be the standard of care. I am familiar with both the benefits and the risks
 4
            of the Monarc and the Miniarc products. These products are highly effective
 5          treatment for SUI whose benefits far outweigh its risks.
 6                                              ***
 7
            The Elevate Apical and Posterior Prolapse Repair System was an FDA-
 8          cleared, appropriately designed mesh indicated for the treatment of pelvic
            organ prolapse in the posterior area of the pelvis. The Elevate is a safe and
 9
            useful device for the treatment of pelvic organ prolapse.
10
                                                ***
11
            These products are highly effective treatment for POP whose benefits far
12          outweigh their risks.
13
                                                ***
14
            The Elevate and the Miniarc products consist of polypropylene mesh. The
15          safety of polypropylene in the body is beyond reproach . . . Its long track
16          record for safety is well established. . . . This extensive record of safety is
            unique among the many synthetic materials that are used in surgical
17          procedures daily worldwide. With that record of safety, polypropylene has
18          proven its safety in humans in clinical practice.

19
     Doc. 13-1 at 7-9. The Court concludes that these general opinions are admissible under
20
     Rule 702.
21
            But the Court cannot conclude that Dr. Juma should be permitted to testify about
22
     outcomes from his own clinical experience. Rule 26 requires an expert’s report to contain
23
     a “complete statement of all opinions the witness will express and the basis and reasons for
24
     them.” Fed. R. Civ. P. 26(a)(2)(B)(i). Dr. Juma’s report provides no information about
25
     his own clinical experience with the Devices. He does not describe the extent to which he
26
     has used them, his complication rates, or any other information to support opinions based
27
     on his own clinical experience. Because such information is not provided in his report, he
28

                                                 -7-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 8 of 30




 1   cannot testify about it at trial. As a result, he cannot provided a basis for the Court to
 2   conclude by a preponderance of the evidence that Rule 702 is satisfied. See Fed. R.
 3   Evid. 104(a); see also In re: Ethicon, Inc., No. 2327, 2016 WL 4958312, at *3 (S.D.W. Va.
 4   Aug. 25, 2016) (holding that defense expert could not discuss personal complication rates
 5   or compare those rates to the complication rates found in medical literature because he
 6   failed to include those rates in his expert report). Plaintiffs’ motion is granted on this issue.6
 7                  3.     Product Warnings.
 8          Plaintiffs argue that Dr. Juma has no expertise in the area of warnings and
 9   instructions and it is not clear whether he has used the Devices in his practice. Doc. 14
10   at 7-8. Plaintiffs also argue the he does not explain the basis for the opinions he renders
11   on AMS’s warnings. Id. AMS contends that Dr. Juma has decades of clinical experience
12   and training in the surgical repair of pelvic floor disorders and the treatment of patients
13   with SUI, and “knows whether the information necessary to obtain proper patient informed
14   consent is contained in relevant IFUs.” Doc. 22 at 7.
15          Dr. Juma states in his report that the “Instructions for Use (IFU) which accompany
16   the [Devices] presents excellent narrative of, among other things, how to properly place
17   and tension the products (where appropriate) and the risks and potential complications
18   known about the devices; the IFUs provide adequate warnings of associated risks.”
19   Doc. 13-1 at 7-8. He provides a similar one-sentence opinion later in his report. Id. at 24.
20   Dr. Juma does not address the content of the IFUs or the risks they address, and he does
21   not explain why he thinks the IFUs provide adequate warnings of relevant risks. Nor does
22   he say anything about the kinds of warnings expected by physicians or the standards he
23   applied in concluding that the warnings in this case were adequate. Because Dr. Juma will
24   not be permitted to provide explanations at trial that are not in his report (unless, as noted
25
            6
              Plaintiffs filed their Daubert motion before they deposed Dr. Juma. The Court’s
26   practice is to limit an expert’s testimony to information disclosed in the expert’s report
     (consistent with Rule 26(a)(2)) and information elicited by the opposing party in the
27   expert’s deposition. If Plaintiffs elicited testimony in Dr. Juma’s deposition about his
     clinical experience with the Devices, that information may provide a basis for a different
28   outcome on this issue. AMS can raise this issue in a motion in limine, if warranted.

                                                   -8-
      Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 9 of 30




 1   above, those explanations were elicited by Plaintiffs’ counsel in his deposition), he has
 2   provided no evidence to satisfy the requirements of Rule 702 by a preponderance of the
 3   evidence with respect to his warning opinions. See Fed. R. Evid. 104(a). Further,
 4   “[w]ithout additional expertise in the specific area of product warnings, a doctor, such as
 5   an urogynecologist, is not qualified to opine on the adequacy of a product warning IFU
 6   merely because he is familiar with the products in question in his own practice.” In re C.
 7   R. Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig., No. MDL 2187, 2018 WL 605064, at
 8   *4 (S.D.W. Va. Jan. 29, 2018), reconsideration denied in part, No. MDL 2187, 2018 WL
 9   774068 (S.D.W. Va. Feb. 7, 2018). Plaintiffs’ motion will be granted with respect to Dr.
10   Juma’s adequacy-of-warning opinions.
11                 4.     Specific Causation.
12          Plaintiffs move to exclude Dr. Juma’s opinion as to the cause of Ms. Triant’s injuries
13   because he purportedly failed to perform a reliable differential diagnosis. Doc. 14 at 8.
14   Plaintiffs contend that Dr. Juma reached his opinion that Ms. Triant’s injuries were caused
15   by irritable bowel syndrome without considering the Devices as a cause. Id.
16          “A differential diagnosis [or etiology] is ‘a patient-specific process of elimination
17   that medical practitioners use to identify the most likely cause of a set of signs and
18   symptoms from a list of possible causes.’” Stanley v. Novartis Pharm. Corp., 11 F. Supp.
19   3d 987, 1000 (C.D. Cal. 2014) (quoting Ruggiero v. Warner-Lambert Co., 424 F.3d 249,
20   254 (2d Cir. 2005)). To perform such a diagnosis, an expert must identify “all of the
21   potential hypotheses that might explain a patient’s symptoms, [and] must then engage in a
22   process of elimination, eliminating hypotheses on the basis of a continuing examination of
23   the evidence so as to reach a conclusion as to the most likely cause of the findings in that
24   particular case.” Clausen v. M/V NEW CARISSA, 339 F.3d 1049, 1058 (9th Cir. 2003).
25   Plaintiffs claim that Dr. Juma did not rule out the Devices or the subsequent surgeries they
26   allegedly made necessary as causes of Ms. Triant’s injuries. The Court does not agree. Dr.
27   Juma addressed the various conditions from which Ms. Triant suffers, and ruled out the
28   Devices as a cause of each.

                                                 -9-
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 10 of 30




 1          For dyspareunia, which is difficult or painful sexual intercourse, Dr. Juma reviewed
 2   various studies and Ms. Triant’s medical history and then stated this opinion:
 3          Taking into account the totality of Ms. Triant’s history, and the reviewed
 4          medical records, it is clear that she has multiple causes of dyspareunia. One
            cannot simply blame the mesh and exclude all the numerous other cases of
 5          dyspareunia that she has. In fact, when one looks at the chronology of her
 6          symptoms, it is clear that the removal of the different mesh components did
            not contribute in any significant or durable way to the resolution of her stated
 7          symptoms of dyspareunia and pelvic pain. This evidence suggests that other
 8          causes of dyspareunia that she has, are significant contributing factors to her
            dyspareunia. It is my opinion that the mesh, particularly after its removal, is
 9          not the cause nor a substantial contributing factor to her dyspareunia.
10
     Doc. 13-1 at 27.
11
            Similarly, Dr. Juma ruled out the MiniArc as a contributing cause of Ms. Triant’s
12
     dyspareunia based on Dr. Dionysios Veronikis’s physical exam:
13
14          [Dr. Veronikis’s exam] documents the absence of tenderness over the bladder
            and urethra, and no evidence of erosion or extrusion of the sling was noted.
15          Despite the absence of objective evidence of extrusion, erosion, tenderness
16          over the urethra, and SUI, Dr. Veronikis removed the right arm of the
            MiniArc sling. The lack of tenderness over the MiniArc indicates it is not
17          the cause, nor is it contributing to her dyspareunia.
18
     Id. at 27.
19
            Dr. Juma next addressed Ms. Triant’s bowel dysfunction, fistula, and perineal
20
     abscess. He noted that a known cause of each of these conditions is inflammatory bowel
21
     disease (“IBD”), a condition from which Ms. Triant suffers. He stated that “[t]here is no
22
     credible scientific evidence to suggest that the mesh cause[s] inflammatory bowel disease.”
23
     Id. at 28. He also noted that Ms. Triant’s conditions are associated with the J-pouch surgery
24
     she underwent. Id.
25
            Dr. Juma next addressed Ms. Triant’s pain and pudendal neuralgia. He noted that
26
     she underwent a pudendal block to reduce or eliminate the pain, and that it actually
27
     increased her pelvic pain. He concluded: “This pattern of increased pelvic pain after
28

                                                 - 10 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 11 of 30




 1   pudendal nerve block . . . , and in association with recurrent pouchitis indicates the pain is
 2   caused by the pouch/pouchitis and not caused by the pudendal nerve.” Id. at 29. He found
 3   it “more likely that the IBD and the J-pouch are the source of her pelvic pain[.]” Id. He
 4   noted that a subsequent examination by a pain specialist, after the mesh was removed,
 5   identified pain in various points, but that “none of the points of tenderness are in the vicinity
 6   of the previously placed mesh[.]” Id.
 7          Finally, Dr, Juma addressed Ms. Triant’s autoimmune dysfunction. He reviewed a
 8   large study of patients who suffer from various conditions, including patients who
 9   underwent mesh-based POP surgery. The study found no association between pelvic mesh
10   surgery and autoimmune dysfunction. Id. at 30. Based on the study, Dr. Juma opined that
11   Ms. Triant’s pelvic mesh implants were not the cause of her autoimmune dysfunction. Id.
12          In short, Dr. Juma provided a basis for his conclusion that the mesh did not cause
13   Ms. Triant’s conditions. He did not phrase his report in terms of a differential diagnosis,
14   but he provided a basis for ruling out the Devices as a cause of each condition he addressed.
15   Plaintiffs do not contend that he omitted any of Ms. Triant’s conditions.
16          The Court finds by a preponderance of the evidence that each of the Rule 702 factors
17   is satisfied in Dr. Juma’s specific causation opinions. As a trained and experienced
18   urologist who regularly diagnoses and treats SUI and POP, he is qualified to opine on
19   factors that caused Ms. Triant’s injuries.
20                 5.      Oxidative Degradation.
21          Plaintiffs move to exclude Dr. Juma’s opinion that he has “not seen clinical evidence
22   that polypropylene degrades in the human body nor is there any reliable evidence in support
23   of this position.” Doc. 13-1 at 9; see Doc. 14 at 10-11. Plaintiffs contend that because Dr.
24   Juma “does not have a background in chemical engineering, has never studied biomaterials,
25   and has never done any bench research or lab research with respect to polypropylene,” he
26   cannot provide this opinion. Doc. 14 at 10.
27          Plaintiffs’ factors are neither exclusive nor dispositive in a Rule 702 inquiry, see
28   Daubert, 509 U.S. at 593-94, and “may not be pertinent in assessing reliability, depending

                                                  - 11 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 12 of 30




 1   on the nature of the issue, the expert’s particular expertise, and the subject of his
 2   testimony,” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010) (quoting White v. Ford
 3   Motor Co., 312 F.3d 998, 1007 (9th Cir. 2002)). As the Supreme Court has explained,
 4   although some expert testimony “rests upon scientific foundations,” in other cases “the
 5   relevant reliability concerns may focus upon personal knowledge or experience. Daubert
 6   makes clear that the factors it mentions do not constitute a definitive checklist or test.”
 7   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999) (emphasis in original; citations
 8   omitted). The Ninth Circuit likewise holds that “[t]he Daubert factors (peer review,
 9   publication, potential error rate, etc.) simply are not applicable to [testimony] whose
10   reliability depends heavily on the knowledge and experience of the expert, rather than the
11   methodology or theory behind it.” United States v. Hankey, 203 F.3d 1160, 1169 (9th Cir.
12   2000).
13            Dr. Juma has decades of experience treating urological conditions and has specific
14   clinical and research interests in female pelvic reconstructive surgery, including minimally
15   invasive treatment for urinary incontinence. Doc. 13-1 at 3. Dr. Juma has also provided a
16   number of peer-reviewed articles upon which he bases his opinions on mesh degradation
17   and the safety of polypropylene, including those published in the Journal of Urology, the
18   International Urogynecology Journal, and the American Journal of Obstetrics and
19   Gynecology. See Doc. 13-1 at 67, 69.
20            The Court concludes that Dr. Juma’s opinions on oxidative degradation “rest[] on a
21   reliable foundation and [are] relevant to the task at hand.” Daubert, 509 U.S. at 597; see
22   also In re C.R. Bard, Inc., 948 F. Supp. 2d 589, 612 (S.D.W. Va. 2013) (ruling that a
23   urogynecologist was qualified to opine on product design and biomaterials because he had
24   “extensive experience with pelvic floor disorders and the use of mesh to treat such
25   disorders”).
26            B.    Dr. Brian Raybon.
27            Dr. Brian Raybon is a board-certified female pelvic specialist and reconstructive
28   surgeon, and Plaintiffs’ expert on the cause of Ms. Triant’s injuries. Doc. 15-1 at 2. He

                                                - 12 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 13 of 30




 1   has produced an expert report opining, among other things, that the Devices are responsible
 2   for Ms. Triant’s gastrointestinal surgeries and colorectal problems, that polypropylene
 3   degrades and shrinks in the human body, that Ms. Triant’s injuries were caused by the
 4   Devices, and that Ms. Triant will need ongoing medical care for the rest of her life. See
 5   Doc. 15-1. AMS contends that Dr. Raybon’s opinions are unreliable, he is unqualified to
 6   opine on polypropylene, and that his prognosis opinion is speculative. Doc. 15 at 1.
 7                 1.     Gastrointestinal Health.
 8          Dr. Raybon opines that the Devices are responsible for Ms. Triant’s alleged injuries
 9   and that “her doctors began to consider the mesh devices and the reaction to them as causes
10   of her colorectal symptoms.” Doc. 15-1 at 18-19. AMS contends that there is no reliable
11   basis for this conclusion and that Ms. Triant’s “treating physicians have actually rejected
12   this theory of mesh-related gastrointestinal issues.” Doc. 16 at 4. AMS points to Dr.
13   Cornella’s deposition, where he testified “there is no literature suggesting that
14   polypropylene results in a systemic immune reaction that would be responsible for her
15   symptoms related to inflammatory bowel disease,” and that Ms. Triant’s husband “agreed
16   that currently there is no scientific evidence of the relationship between polypropylene and
17   immune disease.”      Doc. 15-1 at 35-36.      Dr. Lane, one of Ms. Triant’s explanting
18   physicians, similarly testified that there “is no level 1 evidence that supports the claim that
19   vaginal mesh can cause colitis,” and Dr. Raybon himself noted that there is no “smoking
20   gun” in the medical literature that supports his position. Id. at 39, 43. AMS further
21   contends that “Dr. Raybon has not performed any tests or experiments to confirm that
22   pelvic mesh causes these conditions, nor can he point to any level 1 scientific literature
23   documenting the same[.]” Doc. 30 at 3.
24          In reaching his conclusion, Dr. Raybon conducted a differential diagnosis,
25   incorporating his experience, peer-reviewed scientific literature, corporate documents,
26   testimony from corporate officials and treating physicians, his review of the medical
27   records, and his examination of Ms. Triant. As required in a differential diagnosis, Dr.
28   Raybon explained that “it is necessary to ‘rule in’ potential causes of the injury, and then

                                                 - 13 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 14 of 30




 1   by process of elimination, to ‘rule out’ the least likely causes to arrive at the most likely
 2   cause.” Doc. 15-1 at 17. Dr. Raybon ruled in mesh as a possible cause of Ms. Triant’s
 3   injuries and ruled out a host of other possible causes, including inflammatory bowel
 4   disease, Crohn’s disease, ulcerative colitis, auto accident, pre-existing prolapse, pre-
 5   existing pressure, and pre-existing stiff neck and back as the cause of her injuries. See id.
 6   at 18. He explained how he reached these conclusions:
 7
            I considered each of the conditions listed in Mrs. Triant’s past medical
 8          history and concluded that they were not the cause of her listed injuries as
            they would not present so severely and so related to the unique mesh
 9
            complications of mesh shrinkage, mesh contract and severe and chronic
10          pelvic pain (secondary to the tender mesh areas and mesh attachment points).
            I specifically ruled out GI disorders including IBD, Chron’s, ulcerative
11          colitis. The chronicity and severity of her symptomatology are not consistent
12          with these potential causes and are similar to the complications reported in
            the medical literature and that I see in my own practice that are caused by
13          transvaginal mesh devices that are life-long and not subject to complete
14          resolution. In fact, there are reports in the medical literature of these
            conditions being caused by mesh. I was also able to rule these out due in part
15          to the refractory nature of her complications – simply put, treatments offered
16          by her GI doctors and colorectal surgeons that would treat these conditions
            have not resolved her complications. If any of these conditions were the sole
17          cause of her symptoms she would have seen resolution of her underlying
18          symptoms with her treatments. Moreover, the response noted repeatedly in
            her chart that relates to her pelvic, vaginal, rectovaginal and colorectal area
19          is consistent in the nature, severity and timing of the chronic inflammation,
            dense scarring and granulation, bleeding, infections, foreign body response,
20
            bleeding, drainage, discharge and chronic/severe pain – they are all
21          consistent in that they occurred after the implantation of her three AMS
            transvaginal mesh devices and were not present prior to her implants – they
22
            are all consistently noted in her chart as being associated with a chronic and
23          persistent inflammatory response and mesh related responses by her body as
            described more below and throughout my report. Moreover, the lack of any
24          definitive diagnoses by her GI doctors and inconsistent findings by her GI
25          doctors support a differential that the GI related physicians were effectively
            ruling out these causes over time and shown through the lack of a clear
26          etiology and lack of efficacy of treatments for these proposed and potential
27          causes. Eventually, her doctors began to consider the mesh devices and the
            reaction to them as causes of her colorectal symptoms.
28

                                                - 14 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 15 of 30




 1   Doc. 15-1 at 18-19.
 2          Dr. Raybon additionally refers to a number of peer-reviewed journals as support for
 3   his conclusions, including the conclusion that Ms. Triant’s “tissue and body were under
 4   attack and constantly trying to fight back against the inflammation and foreign body
 5   reaction caused by the three mesh devices, and, as such, Mrs. Triant’s vagina, pelvis and
 6   colorectal area was consistently in a state of chronic inflammation and scarring and subject
 7   to acute, chronic and subclinical infections.” Id. at 20.7
 8          The Court finds by a preponderance of the evidence that Dr. Raybon is qualified to
 9   opine on the causes of Ms. Triant’s injuries, that his opinions are based on sufficient facts
10   and data, that differential diagnosis is a reliable principle and method for determining
11   cause, and that he has applied the method reliably to the facts of this case. Fed. R.
12   Evid. 104(a), 702. The Court will deny AMS’s motion to exclude his specific causation
13   opinion.8
14                 2.      Mesh Shrinkage, Contraction, and Degradation.
15          AMS contends that because Dr. Raybon is a urogynecologist and not a biomaterials
16   expert or pathologist, he cannot provide opinions on polypropylene as a possible cause of
17   Ms. Triant’s injuries. Doc. 16 at 5. Among other things, AMS challenges Dr. Raybon’s
18   conclusions that there “is a correlation between the shrinkage and contraction documented
19   in Mrs. Triant’s medical records and the shrinkage and contraction documented by” AMS
20
21          7
               AMS points to a case from 2014 where the court excluded Dr. Raybon’s general
     causation opinions as not meeting Daubert’s reliability requirement. See Doc. 30 at 3
22   (citing Eghnayem v. Boston Sci. Corp., 57 F. Supp. 3d 658, 701 (S.D.W. Va. 2014)). But
     in that case Dr. Raybon based his opinion solely on his personal experience, and conceded
23   that he did not reference any articles in reaching his opinion. See id. Dr. Raybon’s report
     in this case does not rely on the same basis.
24
            8
               At times it appears that AMS conflates Dr. Raybon’s qualification with the
25   reliability of his conclusions. See Doc. 30 at 3 (“Dr. Raybon is simply not qualified to
     opine that [AMS’s] mesh devices caused Ms. Triant’s gastrointestinal, colorectal, and
26   immunologic issues[.]”) (emphasis added). Dr. Raybon is qualified as an expert in female
     pelvic medicine and reconstructive surgery to offer expert opinions on potential causes of
27   Ms. Triant’s injuries. He has extensive experience implanting pelvic floor mesh products,
     including AMS’s Elevate devices, and has been retained by AMS as a consultant in product
28   development.

                                                 - 15 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 16 of 30




 1   in its internal documents, that the “uneven stretching, pulling and tightening across the
 2   arms and central portion of the Elevate mesh due to the contraction and shrinkage . . .
 3   caused extreme pain in Mrs. Triant,” and that “[d]egredation of the mesh material in the
 4   [Devices] caused additional inflammation and foreign body reaction and has contributed
 5   to [Ms. Triant’s] injuries.” Doc. 15-1 at 21, 23-24. AMS argues that Dr. Raybon “has no
 6   basis for concluding the Plaintiff’s mesh actually degraded, shrunk, or contracted.” Id.
 7   The Court does not agree.
 8            An expert may be qualified “by knowledge, skill, experience, training, or
 9   education.” Fed. R. Evid. 702. Dr. Raybon has extensive experience with polypropylene
10   used in pelvic reconstructive surgery. Docs. 15-1 at 2, 23-1 at 85. He also has extensive
11   experience with POP – one of Ms. Triant’s conditions – and the use of mesh to treat it. See
12   Wise v. C.R. Bard, Inc., No. 2:12-CV-01378, 2015 WL 521202, at *1 (S.D.W. Va. Feb. 7,
13   2015) (finding Dr. Raybon qualified to opine on product design based on his vast
14   experience with mesh in treatment and his background in testing and training on such
15   products).
16            AMS argues that Dr. Raybon never personally examined Ms. Triant and therefore
17   “cannot opine as to the ‘mechanisms’ of mesh complications purportedly related to mesh
18   characteristics, such as shrinkage, contraction, and degradation.” Doc. 30 at 4. But Dr.
19   Raybon relied on Ms. Triant’s medical records, and AMS does not dispute that explanting
20   physicians concluded that the mesh in Ms. Triant had contracted. See Doc. 23 at 8-9. Dr.
21   Raybon also cites medical literature and AMS’s own documents in support of the
22   proposition that polypropylene shrinks and contracts in the body. Doc. 23-1 at 48. The
23   Court concludes that Dr. Raybon has provided adequate foundation for his opinions. His
24   opinions are based on his “education, training, and experience in treating patients with
25   incontinence/prolapse with or without mesh, educating physicians on prolapse surgery and
26   mesh use, and reviewing mesh related legal cases, as well as [his] familiarity with
27   published medical and scientific literature relating to mesh complications.” Doc. 15-1
28   at 24.

                                               - 16 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 17 of 30




 1                 3.     Specific Causation.
 2          AMS asserts that because Dr. Raybon is a clinician, “his understanding of certain
 3   ‘clinical properties of mesh’ does not qualify him to speculate about supposed
 4   ‘mechanisms’ about which he has no expertise. Doc. 16 at 6. As the Court concluded
 5   above, however, Dr. Raybon provided a sufficient basis for his opinion on the effects of
 6   mesh shrinkage in Ms. Triant, and his differential diagnosis provides a sufficient basis for
 7   his opinion regarding the cause of her conditions. AMS presents no other colorable
 8   argument that Dr. Raybon’s specific-causation opinions are unreliable, and does not further
 9   address this argument in reply. See Doc. 30.
10                 4.     Future Complications.
11          AMS challenges Dr. Raybon’s opinion that Ms. Triant’s prognosis is poor and that
12   she will need medical treatment “for the rest of her life.” Doc. 16 at 6; see Doc. 15-1 at
13   25. AMS’s sole basis for challenging this opinion is that it is speculative. Id. Plaintiffs
14   contend that because Ms. Triant has continued to receive treatment and has suffered
15   additional complications, Dr. Raybon’s opinion is not speculative. Doc. 23 at 11.
16          Dr. Raybon’s prognosis opinion is based on his examination of Ms. Triant, her
17   medical records, his substantial experience treating similar patients and conditions, and
18   medical literature cited in his report. The Court finds his general prognosis opinion
19   admissible under Rule 702. Dr. Raybon also opines that Ms. Triant will need future surgery
20   and plastic surgery, but he provides no explanation for this opinion. Doc. 23-1 at 52.
21   Because he provides no basis for this opinion that satisfies Rule 702, and he cannot testify
22   beyond his report (unless AMS elicited such testimony in his deposition), the Court will
23   exclude his opinions about the need for future surgeries.
24          C.     Dr. Richard Trepeta.
25          Dr. Trepeta, a board-certified pathologist, has produced a seven-page report
26   concluding that mesh caused and will continue to cause Ms. Triant physical and emotional
27   injuries. See Doc. 17-1. AMS contends that Dr. Trepeta is unqualified and that his opinions
28   are unreliable. Doc. 18 at 3-6.

                                                - 17 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 18 of 30




 1                 1.     Qualification.
 2          AMS contends that as a pathologist, Dr. Trepeta is not qualified to opine about Ms.
 3   Triant’s current and future physical and emotional injuries. Doc. 18 at 3. AMS argues that
 4   Dr. Trepeta’s work is done in a lab, examining tissue and other specimens under a
 5   microscope, and that he is not qualified to opine on current and future conditions
 6   experienced by patients. Id. at 4. The Court agrees in part.
 7          “A pathologist is a clinician who provides diagnoses for patient care based on the
 8   examination of specimens they receive and relevant clinical information.” Heinrich v.
 9   Ethicon, Inc., No. 2:20-cv-00166-APG-VCF, 2020 WL 1914812, at *2 (D. Nev. Apr. 17,
10   2020) (citing Eghnayem v. Bos. Sci. Corp., 57 F. Supp. 3d 658, 712 (S.D.W. Va. 2014)).
11   Dr. Trepeta has more than three decades of experience as a pathologist, and has reviewed
12   hundreds of mesh and non-mesh pathological specimens from every organ and tissue in
13   the body. Doc. 25-1 at 22-23. He serves on the Pathology Committee of the International
14   Society for the Study of Vulvovaginal Disease, which establishes the criteria and
15   terminology for the diagnosis of vulvar and vaginal diseases. Doc. 17-1 at 3. He also has
16   specific experience with the pathology and injuries related to the implantation of
17   polypropylene mesh to treat prolapse and SUI among women. Id. Dr. Trepeta is qualified
18   to opine on the basis of his experience and knowledge as a pathologist, and the results of
19   his pathology examination of specimens from Ms. Triant, about what the specimens show
20   regarding her physical conditions, including those caused by her mesh implants.9
21
22
23          9
              AMS’s reply highlights a number of statements by Dr. Trepeta from another case
     that, among other things, he has never studied or published on mesh, has never published
24   on the foreign body reaction to biomaterials, and does not diagnose pain disorders in his
     clinical practice. Doc. 28 at 2-3. Even if these statements are true, Dr. Trepeta based his
25   conclusions in this case on a review of Ms. Triant’s medical records and pathology reports,
     including Ms. Triant’s pathological specimen taken from her December 2011 revision
26   surgery. He concluded that the implantation of the polypropylene mesh directly resulted
     in significant physical damage to Ms. Triant, and that “the body’s reaction to the implanted
27   mesh was predictable and the resulting complications expected.” Doc. 17-1 at 6; see
     Doc. 25 at 5. These opinions about what he observed as a pathologist have a sufficiently
28   reliable basis to be admissible under Rule 702.

                                                - 18 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 19 of 30




 1          The Court does not find, however, that Dr. Trepeta is qualified to provide expert
 2   opinion on the emotional harm suffered by Ms. Triant. When asked what emotional
 3   damage he attributed to the mesh, he testified:
 4          The emotional damage that would seem to be self-evident. That a woman
 5          who is of sexual activity age is no longer able to have sexual activity in the
            routine degree that she once did, and she has a husband who would be
 6          interested, unless there’s some problem, with having relationships with her
 7          and her ability to have relationships. A sexual relationship has been altered.
            To think that there isn’t emotional damage going on between her and her
 8          husband or her husband and her due to that absence in their life would be
 9          unreasonable. But there is [sic] just certain things in life that you know to be
            true. Like the sun will come up tomorrow.
10
11   Doc. 28 at 7. Dr. Trepeta provides no additional support for his opinion that Ms. Triant

12   has suffered and will suffer emotional damage.

13          Dr. Trepeta will not be permitted to provide expert testimony based on what he

14   views as self-evident. Such testimony would not be helpful to the jury – which can make
15   its own assessment of what is self-evident – and would not be based on expertise. See In
16   re Bard IVC Filters Prods. Liab. Litig., No. MDL 15-02641-PHX DGC, 2018 WL 495187,
17   at *4 (D. Ariz. Jan. 22, 2018); see also Stephenson v. Caterpillar, Inc., No. 2:16-CV-00071-

18   JRG-RSP, 2018 WL 5831314, at *4 (E.D. Tex. Nov. 7, 2018) (“Common sense testimony

19   falls within the common knowledge of the jury, and, without more, this testimony is neither
20   reliable nor helpful to the trier of fact.”).
21          The Court will grant AMS’s motion with respect to Dr. Trepeta’s testimony on

22   emotional injury, and deny it on his opinions about physical injury caused by AMS’s
23   products.
24                  2.      Alleged Sample Selection Bias.

25          AMS argues that because Dr. Trepeta’s opinions were based on pathology
26   specimens and reports provided by Plaintiffs’ attorneys, the opinions must be excluded as
27   unreliable because he provides no explanation of the standards used to select the specimens

28   and does not explain how the specimens correlate to the Devices implanted in this case.


                                                     - 19 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 20 of 30




 1   Doc. 18 at 4. AMS’s argument, Plaintiffs’ response, and Dr. Trepeta’s report create
 2   confusion on this issue, which the Court has attempted to sort out.
 3          There are at least three different sets of pathology reports discussed in Dr. Trepeta’s
 4   report. First, he notes that he has reviewed over 100 pathology samples confirming that
 5   polypropylene mesh causes injuries in women. Doc. 17-1 at 3. His report does not identify
 6   the source of these samples, but he testified in his deposition that they all came from
 7   surgeries performed at St. Joseph’s Hospital in Phoenix, Arizona, where Dr. Trepeta
 8   practices as a pathologist. Doc. 25-1 at 16 (page 52). He states in his report that he has
 9   seen an alarming increase in these injuries during the last eight years of his practice.
10   Doc. 17-1 at 3. The Court does not find Dr. Trepeta’s reliance on these samples to be
11   problematic. They were generated in the course of his medical practice, rather than being
12   selected by Plaintiffs’ counsel, and his clinical experience provides a reliable basis for him
13   to develop expertise in and testify about the effects of polypropylene mesh in women.
14          Second, Dr. Trepeta states that “pathology reports of AMS mesh” were “provided
15   for review,” and that they are consistent with the disease processes addressed in his report.
16   Id. Again, his report provides no description of the source of these pathology reports, but
17   he testified in his deposition that they all came from Ms. Triant’s mesh-removal surgeries.
18   Doc. 25-1 at 17 (page 54). Reliance on these plaintiff-specific reports is appropriate. Dr.
19   Trepeta reviewed the pathology reports from Ms. Triant to determine whether she suffers
20   from conditions he has observed in other mesh-implant patients in his clinical practice. It
21   is appropriate and consistent with Rule 702 for a doctor who has developed expertise in his
22   clinical practice to examine samples from the plaintiff and opine on the conditions revealed
23   by the samples. AMS cites no case law indicating otherwise, and does not argue that Dr.
24   Trepeta’s review of Ms. Triant’s pathology reports is unreliable. See Daubert, 509 U.S. at
25   597; see also Kumho, 526 U.S. at 152 (“[W]e conclude that the trial judge must have
26   considerable leeway in deciding in a particular case how to go about determining whether
27   particular expert testimony is reliable.”). Because this second category of samples all came
28   from Ms. Triant, there is no concern about selection bias.

                                                 - 20 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 21 of 30




 1          Third, Dr. Trepeta’s report states – several pages later on page 7 – that he “was
 2   provided pathology reports from the Wagstaff and Cartmell, LLP law firm,” and that “these
 3   reports correlate to AMS products MiniArc and Elevate” and “are consistent with the
 4   medical knowledge and reports of tissue interactions, injury, deformation and degradation
 5   related to polypropylene mesh implants.” Doc. 17-1 at 7. This same opinion has been
 6   excluded by Judge Goodwin because the reports on which Dr. Trepeta relied were provided
 7   by plaintiffs’ counsel and Dr. Trepeta appeared to be using them as the basis for a general
 8   causation opinion that AMS mesh products cause injuries, and yet he could provide no
 9   assurance that they were selected properly and did not suffer from selection bias. See In
10   re Bos. Sci. Corp. Pelvic Repair Sys. Prods. Liab. Litig., No. MDL 2326, 2018 WL
11   8131708, at *2 (S.D.W. Va. May 30, 2018) (“Dr. Trepeta’s review of the pathology reports
12   has a fatal deficiency – it lacked standards to govern the process of selecting the sample of
13   pathology reports to be evaluated.”); Sanchez v. Bos. Sci. Corp., No. 2:12-CV-05762, 2014
14   WL 4851989, at *22 (S.D.W. Va. Sept. 29, 2014) (excluding Dr. Trepeta’s opinions
15   because there is “no way to ensure that the plaintiffs’ counsel did not provide Dr. Trepeta
16   with only those pathology reports that tended to strengthen, rather than refute, Dr. Trepeta’s
17   opinions.”); Frankum v. Bos. Sci. Corp., No. 2:12-CV-00904, 2015 WL 1976952, at *26
18   (S.D.W. Va. May 1, 2015) (excluding Dr. Trepeta’s opinions because his report “lacked
19   standards to govern the process of selecting the sample of pathology reports to be
20   evaluated’).
21          The Court agrees with these cases. To the extent Dr. Trepeta is relying in this case
22   on pathology reports selected by Plaintiffs’ counsel to form opinions about the general
23   effect of AMS products once implanted, the Court will exclude those opinions because the
24   Court cannot rule out selection bias. Although the language from Dr. Trepeta’s report
25   tracks the language of his opinions that have been excluded in other cases, Dr. Trepeta
26   testified in his deposition that the third category of reports all came from the explant
27   surgeries of Ms. Triant. See Doc. 25-1 at 22 (page 76). If this is true, then it appears Dr.
28   Trepeta’s testimony at page 7 of his report is nothing more than a restatement of his earlier

                                                 - 21 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 22 of 30




 1   plaintiff-specific testimony, which the Court finds admissible. Thus, to be clear, Dr.
 2   Trepeta will not be permitted to give a general causation opinion with respect to AMS
 3   products based on a sampling of pathology reports selected by Plaintiffs’ counsel, but he
 4   will be permitted to give plaintiff-specific causation testimony based on his review of
 5   pathology reports from Ms. Triant’s explant surgeries and his general clinical experience
 6   at St. Joseph’s Hospital.10
 7          D.       Dr. Colleen Fitzgerald.
 8          Dr. Fitzgerald is a board-certified physical medicine and rehabilitation doctor
 9   specializing in the etiology and treatment of female pelvic pain. Doc. 19-1 at 16. She
10   conducted an independent medical evaluation of Ms. Triant on May 28, 2019, and prepared
11   a report in which she opines, among other things, on the cause of Ms. Triant’s injuries.
12   AMS makes two arguments: (1) there is no reliable foundation for her specific causation
13   opinion, and (2) she failed to employ a reliable methodology. See Doc. 20.
14                   1.    Specific Causation.
15          Dr. Fitzgerald opines that Ms. Triant has developed pelvic peripheral sensitization
16   and chronic central sensitization, which are lifelong conditions “requiring ongoing pain
17   medication management and surgical/GI management.” Doc. 19-1 at 43. She further
18   concludes that “these diagnoses occurred as a result of multiple ongoing vaginal mesh
19   complications[.]” Id. AMS argues that this conclusion is unreliable because Dr. Fitzgerald
20   “could not point to any research at all on mesh-related pelvic pain and quantitative sensory
21   testing” and she failed to provide a list of literature in her report upon which she relied.
22   Doc. 20 at 4.
23          Rule 26 requires that an expert disclose “the facts or data considered by the witness
24   in forming” his or her opinions (Fed. R. Civ. P. 26(a)(2)(B)(ii)), and Rule 702 requires that
25
26          10
              AMS also argues that Dr. Trepeta’s opinions should be excluded because he did
     not conduct a differential diagnosis. As noted above, however, it is appropriate and
27   consistent with Rule 702 for a doctor who has developed expertise in his clinical practice
     to examine samples from the plaintiff and opine on the conditions revealed by those
28   samples.

                                                 - 22 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 23 of 30




 1   the opinions be “based on sufficient facts or data” (Fed. R. Evid. 702(b)). Dr. Fitzgerald’s
 2   report does not contain a list of articles or other publications she relied on in reaching her
 3   opinions, even though her report states that she plans to use “[e]xcerpts from medical
 4   articles and learned treatises” to support her opinions. Doc. 19-1 at 44. When asked during
 5   her deposition to identify the specific literature she relied on, Dr. Fitzgerald was unable to
 6   identify any specific articles, stating only that she relied on “[t]he entire body of literature
 7   that I look at really that’s pelvic pain, including the mesh related items.” Doc. 24-1 at 13
 8   (page 40).
 9           Plaintiffs make no attempt in their reply to explain why they did not have Dr.
10   Fitzgerald disclose the literature she relied on in forming her opinions as required by
11   Rule 26. They do, for the first time with their reply brief, provide an exhibit titled “List of
12   Mesh-Related Literature” which contains 41 articles with no indication of whether Dr.
13   Fitzgerald relied on them in forming her opinions for this case. Doc. 24-1 at 32-34. This
14   is a wholly inadequate effort to comply with Rule 26, and, more importantly, it has deprived
15   AMS of the opportunity to learn the literature-related basis for Dr. Fitzgerald’s opinions.
16   The Court will not preclude Dr. Fitzgerald from testifying entirely because of this
17   failure – the Court concludes that she is qualified by training and experience to render her
18   opinions11 – but she will not be permitted to testify about medical literature before the jury.
19   She will not be permitted to testify that she relied on medical literature or that medical
20   literature supports her opinions, and she will not be permitted to identify any specific article
21   or other literature source during her testimony before the jury. Having deprived AMS of
22   the opportunity to prepare for such testimony, Dr. Fitzgerald will not be permitted to give
23   it.12
24
             11
              Dr. Fitzgerald’s knowledge, training, and experience as a board-certified physical
25   medicine and rehabilitation doctor specializing in the etiology and treatment of female
     pelvic pain, her examination of Ms. Triant, and her review of Ms. Triant’s medical history
26   and ongoing symptoms show by a preponderance of the evidence that her opinion on the
     cause of Ms. Triant’s injuries is sufficiently reliable to be admissible under Rule 702.
27
             12
              Nor will Dr. Fitzgerald be permitted to testify about future surgeries Ms. Triant
28   might need in the absence of a clear explanation, in her report or her deposition, as to how

                                                  - 23 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 24 of 30




 1                 2.     Methodology.
 2          AMS argues that Dr. Fitzgerald’s differential diagnosis is flawed because she failed
 3   to give serious consideration to inflammatory bowel disease as a potential cause of Ms.
 4   Triant’s injuries. Docs. 20 at 5-6, 29 at 3. Plaintiffs contend that because there was no
 5   definitive diagnosis of this condition in the record, Dr. Fitzgerald was not required to
 6   consider it. Doc. 24 at 10. Plaintiffs further contend that Dr. Fitzgerald’s review “of the
 7   documentary evidence, her familiarity with relevant published medical and scientific
 8   literature, the depositions of treating physicians, as well as her own clinical experience,”
 9   make her differential diagnosis reliable. Id. at 10-11.
10          The first step in a proper differential diagnosis “is to compile a comprehensive list
11   of hypotheses that might explain the set of salient clinical findings under consideration.”
12   Clausen, 339 F.3d at 1057. To perform such a diagnosis, Dr. Fitzgerald must identify “all
13   of the potential hypotheses that might explain [Ms. Triant’s] symptoms, [and] must then
14   engage in a process of elimination, eliminating hypotheses on the basis of a continuing
15   examination of the evidence so as to reach a conclusion as to the most likely cause of the
16   findings in [this] case.” Id. at 1058 (emphasis added).
17          Dr. Fitzgerald failed to account for an important aspect of Ms. Triant’s medical
18   history in conducting her differential diagnosis. Inflammatory bowel disease can be a
19   significant cause of pelvic pain, and yet she did not consider it. See Doc. 24-1 at 14-15.
20   Plaintiffs highlight the fact that Ms. Triant had not been conclusively diagnosed with
21   inflammatory bowel disease (Doc. 24 at 10; see Doc. 24-1 at 14-15), but, as noted above,
22   Ninth Circuit law requires her to consider all “potential hypotheses” that could reasonably
23   cause her condition. Clausen, 339 F.3d at 1058. There was evidence in Ms. Triant’s
24   medical record suggesting that inflammatory bowel disease could be a contributing factor
25   to her condition. In fact, there were at least three instances in which Ms. Triant’s treating
26   physicians stated that they could not rule our inflammatory bowel disease as the cause of
27   her issues. See Doc. 15-1 at 7-8 (Dr. Heigh Russel), 9 (Dr. Anitha Yadav), 10 (emergency
28   she can conclude that specific surgeries will be required.

                                                - 24 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 25 of 30




 1   room physician at Gilbert Mercy Medical Center and Dr. Elisabeth McLemore). Looking
 2   at the same medical record, Dr. Juma reached the conclusion that “Ms. Triant was
 3   diagnosed with inflammatory bowel disease.” Doc. 13-1 at 25. Likewise, Dr. Raybon,
 4   also a specialist in women’s pelvic issues, specifically considered inflammatory bowel
 5   disease and ulcerative colitis in his differential diagnosis. See Doc. 15-1 at 18. Yet Dr.
 6   Fitzgerald failed to consider inflammatory bowel disease because it was “not within the
 7   scope of [her] own specialty.” Doc. 24-1 at 14.
 8          A reliable differential diagnosis “must provide reasons for rejecting alternative
 9   hypotheses ‘using scientific methods and procedures’ and the elimination of those
10   hypotheses must be founded on more than ‘subjective beliefs or unsupported speculation.’”
11   Clausen, 339 F.3d at 1058 (quoting Claar v. Burlington N. R.R. Co., 29 F.3d 499, 502 (9th
12   Cir. 1994)). Dr. Fitzgerald has not done so. As a result, Plaintiffs have not shown by a
13   preponderance of the evidence that Dr. Fitzgerald’s causation opinions are based on
14   sufficient facts or data to which reliable principles and methods have been applied reliably.
15   Dr. Fitzgerald’s opinions on AMS’s mesh products as the specific cause of Ms. Triant’s
16   injuries are not admissible under Rule 702(b)-(d). See Doc. 19-1 at 43 (“It is my medical
17   opinion that these diagnoses occurred as a result of multiple ongoing vaginal mesh
18   complications as delineated above.”).
19   III.   Summary Judgment.
20          AMS moves for summary judgment on Plaintiffs’ claims for manufacturing defect,
21   breach of express and implied warranty, and punitive damages. Doc. 11. Plaintiffs state
22   in response that they no longer intend to pursue the manufacturing defect and breach of
23   warranty claims. Doc. 21 at 3-4. The only issue, therefore, is whether AMS is entitled to
24   summary judgment on punitive damages.
25          Under Arizona law, punitive damages are available when the plaintiff proves by
26   clear and convincing evidence that the defendant engaged in reprehensible conduct and
27   acted with an “evil mind.” Rawlings v. Apodaca, 726 P.2d 565, 578 (Ariz. 1986); see
28   Anderson, 477 U.S. at 254 (the substantive evidentiary burden of proof – including the

                                                - 25 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 26 of 30




 1   heightened clear and convincing burden – applies on summary judgment). An evil mind
 2   is established with evidence that the defendant: (1) intended to cause injury; (2) engaged
 3   in wrongful conduct motivated by spite or ill will; or (3) acted to serve its own interests,
 4   having reason to know and consciously disregarding a substantial risk that its conduct
 5   might significantly injure the rights of others, even though defendant had neither desire nor
 6   motive to injure. Bradshaw v. State Farm Mut. Auto. Ins. Co., 758 P.2d 1313, 1324 (1988).
 7          A.     A.R.S. § 12-689.
 8          The Court must first determine whether A.R.S. § 12-689 bars punitive damages in
 9   this case. The statute provides that “[a] manufacturer, service provider or seller is not liable
10   for exemplary or punitive damages if . . . [t]he product alleged to have caused the harm
11   was designed, manufactured, packaged, labeled, sold, or represented in relevant and
12   material respects according to the terms of an approval, conditional approval, clearance,
13   license or similar determination of a government agency.” A.R.S. § 12-689(A)(1). AMS
14   contends that the FDA cleared the Devices for manufacturing and sale, making punitive
15   damages unavailable under the statute. Docs. 12 at 6-7, 26 at 1-3. Plaintiffs argue that the
16   statute did not go into effect until August 2, 2012, five months after this action was filed,
17   and therefore does not apply to this case. Doc. 44. The Court agrees.13
18          Under Arizona law, “[n]o statute is retroactive unless expressly declared therein,”
19   A.R.S. § 1-244, and a statute “will have prospective operation only, unless it plainly
20   indicates an intent that it have retrospective effect,” Rodriquez v. Terry, 290 P.2d 248, 249
21   (Ariz. 1955) (citation omitted). The Arizona Legislature passed § 12-689 in May 2012,
22   and it went into effect on August 2, 2012. See A.R.S. § 12-689; Arizona Legislature,
23   General Effective Dates, https://www.azleg.gov/general-effective-dates (last visited
24
25
26          13
               Plaintiffs initially argued that § 12-689 did not apply because AMS intentionally
     withheld information from the FDA. Doc. 21 at 6-7; see A.R.S. § 12-689(B)(2). Plaintiffs
27   later learned that § 12-689 became effective five months after their action was filed and
     sought leave to file a supplemental brief. Doc. 31. The Court permitted the supplemental
28   brief (Doc. 43) and a response (Doc. 45).

                                                  - 26 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 27 of 30




 1   June 23, 2020). Plaintiffs filed this action on March 2, 2012 (Doc. 1), five months
 2   before § 12-689 became effective.
 3          AMS contends that the prohibition on retroactive statutes found in § 1-244 is not
 4   absolute, and that courts allow for an exception where statutes are “merely procedural.”
 5   Doc. 45 at 2. But AMS makes no argument that § 12-689 is merely procedural, and the
 6   Arizona Supreme Court has held that a rule affecting the measure of damages is
 7   substantive. Hall v. A.N.R. Freight Sys., Inc., 717 P.2d 434, 442, 444 (Ariz. 1986). Nor
 8   does AMS point to anything in § 12-689 suggesting that the Arizona Legislature intended
 9   it to apply retroactively. Because this case was filed before the statute became effective,
10   and the Court cannot conclude that the statute applies retroactively, it does not bar punitive
11   damages in this case.14
12          B.     Availability of Punitive Damages.
13          Plaintiffs argue that AMS acted with an “evil mind” because it knew the Devices
14   “would pose an unjustifiable significant risk of harm to others but chose to consciously
15   disregard those risks for its own economic benefit.” Doc. 21 at 6. Plaintiffs contend that
16   they have “produced evidence showing that [AMS] either withheld or intentionally
17   misrepresented information that is directly relevant to the harm Plaintiffs suffered and
18   would be material to the FDA’s clearance of its” Devices. Id. at 7. AMS argues that
19   Plaintiffs cannot satisfy the high standard for punitive damages, but does not directly
20   address the evidence Plaintiffs cite. Because AMS fails to address Plaintiffs’ evidence, the
21   Court finds the evidence sufficient to create a genuine dispute of material fact, even under
22   a clear and convincing standard, on whether AMS acted with an evil mind.
23          Plaintiffs assert that AMS knew polypropylene was unsuitable for use in human
24   implants and disregarded that fact for its own economic gain. Doc. 21 at 8. They present
25   evidence that decades of medical literature provided notice to AMS about issues related to
26   the use of polypropylene in implantable medical devices. Doc. 21-1 at 22. Plaintiffs also
27
            14
                AMS cites several cases discussing § 12-689, but none discusses whether the
28   statute is retroactive. See Doc. 45 at 2-4.

                                                 - 27 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 28 of 30




 1   assert that as early as 2004, AMS knew of a potential 30% complication rate for POP mesh
 2   products, and that it was warned of polymer degradation related to oxidation in 2005 by
 3   Dr. Duane Priddy and Norber Maecker of Polymer Failure Lab. Id. at 24, 144.
 4          Plaintiffs   assert   that   Total    Petrochemical – the    supplier     of   AMS’s
 5   polypropylene – did not know its polypropylene was being used to manufacture AMS’s
 6   pelvic mesh products, and that AMS was concerned it would stop providing the materials
 7   if it learned of that use. Doc. 21 at 8; see Doc. 21-1 at 19. Plaintiffs highlight Total
 8   Petrochemical’s material safety data sheet, which did not indicate that the polypropylene
 9   was suitable or intended for use in permanently implantable medical devices. Doc. 21-1
10   at 19. Rather, the data sheet recommended that the polypropylene be used for carpet
11   backing and ropes. Total Petrochemical specifically disclaimed warranties regarding the
12   safety of the material in implantable medical devices.          Id. at 19.     In fact, Total
13   Petrochemical sent out warnings against the use of its polypropylene in medically
14   implantable devices, stating: “Under no circumstances are any products sold by Total
15   Petrochemicals suitable for human or animal implants.” Id. at 20. Plaintiffs contend that
16   the “FDA likely would not have cleared [AMS’s] mesh devices had it known about
17   [AMS’s] decision to use the polypropylene material in its products without conducting the
18   appropriate clinical studies despite having knowledge of the substantial risk of harm that
19   polypropylene poses when implanted in the human body.” Doc. 21 at 10.15
20          Plaintiffs also present evidence that AMS’s management disregarded concerns
21   about the use of polypropylene and sought to go to market without adequately studying or
22   warning physicians of its substantial risks. As Dr. Raybon testified:
23          I remember the president or the VP of the division asked me, you know, what
24          would you think if we went ahead and got it on the market and didn’t study

25
            15
              In 2012 the FDA issued “522 Orders” to all pelvic mesh manufacturers requiring
26   companies either to conduct additional safety studies to support the use of their product, or
     to withdraw the product from the market, and later banned transvaginal mesh POP kits
27   from the market. See FDA’s Activities: Urogynecologic Surgical Mesh, https://www.
     fda.gov/medical-devices/urogynecologic-surgical-mesh-implants/fdas-activities-
28   urogynecologic-surgical-mesh (last visited June 24, 2020).

                                                 - 28 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 29 of 30




 1          it, and I’m, like, are you serious, and he goes yeah. I said, you want my
 2          honest opinion, and he said yeah, and I said, you’re – you’d be a blanking
            idiot if you did that because we need some – none of these meshes have had
 3          appropriate research on them, you know, to get to the market in my opinion
            at that point.
 4
 5   Doc. 21-1 at 187.
 6          Plaintiffs further note that AMS was working on a so-called “Truth-Seeking
 7   Project” before Ms. Triant’s implant, and yet failed to warn her implanting physician.
 8   Doc. 21-1 at 197-98. The Project concluded that there was a biomechanical mismatch
 9   between the Devices and the pelvic anatomy and that the Devices shrunk, contracted, and
10   deformed in the patients’ bodies, resulting in chronic dyspareunia, vaginal scarring, chronic
11   foreign body response, and other complication – the precise injuries Ms. Triant sustained.
12
     Id.
13
            Construing this evidence in the light most favorable to Plaintiffs, the Court
14
     concludes that a reasonably jury could find the requisite evil mind by clear and convincing
15
     evidence. “While any single piece of evidence, taken alone, might not be clear and
16
     convincing evidence of an ‘evil mind,’ several such pieces of evidence, taken together,
17
     might clear the evidentiary hurdle.” Thompson v. Better-Bilt Aluminum Prod. Co., 832
18
     P.2d 203, 211 (Ariz. 1992); Quintero v. Rogers, 212 P.3d 874, 879 (Ariz. Ct. App. 2009)
19
     (“A court will allow a jury to consider a punitive damages award if sufficient
20
     ‘circumstantial’ evidence exists” (citation omitted)). The Court will deny AMS’s motion
21
     for summary judgment on punitive damages.
22
            IT IS ORDERED:
23
            1.     Plaintiffs’ motion to exclude the opinion of Dr. Saad Juma (Doc. 13) is
24
                   granted in part and denied in part as set forth above.
25
            2.     Defendant’s motion to exclude the opinion of Dr. Brian Raybon (Doc. 15) is
26
                   granted in part and denied in part as set forth above.
27
28

                                                - 29 -
     Case 2:12-cv-00450-DGC Document 51 Filed 07/20/20 Page 30 of 30




 1        3.    Defendant’s motion to exclude the opinion of Dr. Richard Trepeta (Doc. 17)
 2              is granted in part and denied in part as set forth above.
 3        4.    Defendant’s motion to exclude the opinion of Dr. Colleen Fitzgerald
 4              (Doc. 19) is granted as set forth above.
 5        5.    Defendant’s motion for summary judgment (Doc. 11) is denied as to the
 6              punitive damages claim, and granted as to the manufacturing defect and
 7              breach of express and implied warranty claims.
 8        6.    The Court has scheduled the trial in this case for January 2021. Doc. 21. The
 9              Court will issue a separate order setting the final pretrial conference and the
10              motions deadlines that will precede the final pretrial conference.
11        7.    The Court will rule on the Rosenzweig expert issues in a separate order.
12        Dated this 20th day of July, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 30 -
